DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to because in Fig. 2, it appears that “REFLHOTANCE” (along the y axis) should read --REFLECTANCE-- (consistent with para. 37 of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
The disclosure is objected to because of the following informalities:
In para. 0003, line 3, “A” should read --a--.
In para. 0049, last line, it appears that “opening at least one surface” should read --opening in at least one surface--.
In para. 0023, Fig. 7 is described as showing a thermal sleeve cover comprising “discrete inelastic elements”, while para. 0082-0084 describe Fig. 7 as showing “discrete elastic members.” It appears that one of these descriptions may be a typographical error.
In para. 0035, last line, should “no powder film” read --no power film-- (consistent with para. 0071)?
In para. 0087, the ropes (168) shown in Fig. 8D are described as “inelastic ropes 168” in line 2 and “elastic ropes 168” in line 7. It appears that one of these descriptions may be a typographical error. 
In para. 0089, line 4, the period after “zippers” should be replaced with a comma.
Appropriate correction is required.
Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  In claim 1, line 4, and in claim 19, line 6, “exhibit” should read --exhibits--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 20, the specification does not provide sufficient written description of the functional limitation “the thermal film has been stretched under a tension force within a range of approximately 0.5 pound force (lbf) to 3 lbf to maintain the predetermined tautness of the target.” The specification does not describe stretching the thermal film. As described in the specification and the claims, the thermal film (102) is connected to the non-stretching second material (104; see Fig. 1) and would not appear to be capable of stretching. Although the specification discloses a stretching tension force for conforming the thermal cover against the target backer within the claimed range (see para. 0047), it would appear in view of the disclosure that this would occur by stretching the third/stretch material (and/or an additional elastic adjustment mechanism that is not claimed), not by stretching the thermal film itself. Although claim 20 is an original claim, the claim itself does not provide sufficient written description to support the claimed function. See MPEP 2163.03.V.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 6, 14, 16-17, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 5, the limitation “no powder film” in line 2 renders the claim indefinite, because the term “no powder film” does not appear to be a term of art, and it is unclear what would fall within the scope of this limitation. The specification does not clarify what is meant by a no powder film. Should “no powder film” read --no power film--, consistent with para. 0071 of the specification?
Claim 6 recites the limitation “the thermal sleeve cover” in line 3. There is insufficient antecedent basis for this limitation in the claims, because the claims do not previously refer to a sleeve cover. It is unclear whether this term is the same in scope as the term “thermal cover” used elsewhere in the claims. For the purpose of examination, “the thermal sleeve cover” will be interpreted to mean --the thermal cover--.
Claim 14 recites the limitation “the adjustment mechanism” in line 1. There is insufficient antecedent basis for this limitation in claim 19, from which claim 14 depends. It appears to the examiner that the dependency of claim 14 from claim 19 may have been a typographical error. For the purpose of examination, claim 14 will be interpreted as depending from claim 13, which provides antecedent basis for the adjustment mechanism.
Claim 16 recites the limitation “the target layer” in linen 2. It is unclear whether this refers to the target layer material previously recited in claim 15. For the purpose of Claim 17 is rejected in view of its dependency from claim 16.
Regarding claim 20, the limitation “the thermal film has been stretched under a tension force …” as recited in lines 1-3 renders the claim indefinite, because this limitation appears to be inconsistent with the invention as disclosed. As noted above, the thermal film (102) is described in the specification and the claims as being connected to the non-stretching second material (104; see Fig. 1). There is no description of any provision for stretching the thermal film, and it is unclear in what sense the thermal film that is attached to a non-stretching material would itself be stretched. Although the specification discloses a stretching tension force for conforming the thermal cover against the target backer within the claimed range (see para. 0047), it would appear in view of the disclosure that this would occur by stretching the four-way stretch fabric of the third material (or an additional elastic adjustment mechanism that is not claimed), not by stretching the thermal film itself. The scope of the claim is unclear in view of the apparent inconsistency between the claim and the disclosure. See MPEP 2173.03. In addition, the past tense “has been stretched” is unclear, since the claims are directed to the cover itself; it would appear that any stretching would occur only in use, when the cover is applied to the target backer. For the purpose of examination, claim 20 will be interpreted in view of Applicant’s disclosure to mean that the cover is configured to be stretched under a tension force within the claimed range. 
Further regarding claim 20, there is insufficient antecedent basis in the claims for “the target” in line 3. For the purpose of examination, “the target” will be interpreted to mean --the target layer--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Felsen (US Patent No. 5,540,446, hereinafter Felsen) in view of Reshef (US Patent No. 6,806,480, hereinafter Reshef).
Regarding claim 1, Felsen discloses a cover (10, Figs. 1-2; col. 2, lines 61-67) for covering a target backer (30; see col. 1, lines 30-33, for dart boards or archery targets), comprising: a first material (target applique 20) comprising a target layer (20) inherently having emissivity and reflecting properties as broadly claimed; a second material (front panel member 18) comprising a first friction material (col. 3, lines 20-24, a non-stretchable material such as plastic) that is understood to exhibit at least some degree of gripping properties (when applied to the target backer 30 by the elastic cover body 12) and tear resistant properties (at least sufficient to withstand penetration by projectiles, during use) as broadly claimed; a third material (cover body 12) comprising a second friction material (col. 3, lines 15-19, “a stretchable material”; also see col. 4, lines 12-13, “a stretchable material such as elasticized canvas material”) that exhibits a shape memory property (interpreted in view of Applicant’s disclosure to mean that the third material is elastic); wherein the second material (18) connects to the first material (20; col. 3, lines 24-27) and the third material (12, as shown in Fig. 1) to form the cover (10) that is 
Felsen does not teach that the target layer is identifiable by a thermal sensing detecting device. However, Reshef teaches (Figs. 1a-5c) that it was known prior to Applicant’s invention to provide a thermal cover (target device 10; col. 5, lines 57-61) for covering a target backer (e.g., support frames 11, 13, 17, and 20, Figs. 3a-5c) with a first material (intermediate layer 2, Figs. 1a-b) comprising a target layer (2) having emissivity and reflecting properties (col. 6, lines 36-40, via a “low emissivity coating, having heat reflectance of at least 0.7 in the thermal infrared region”) which are identifiable by a thermal sensor detecting device (col. 6, lines 45-55, “a thermal viewer”). Reshef teaches that this may be advantageous for training hunters to hunt 
Regarding claim 2, the modified Felsen teaches the claimed invention substantially as claimed, as set forth above for claim 1. The limitation “the predetermined tautness controls thermal identification of the target layer by the thermal sensing device” is understood to be an inherent result of the tautness of the target layer, which is discussed above for claim 1, and does not appear to further limit the structure of the claimed thermal cover. The prior art teaches all of the claimed structural features of the cover, as discussed in detail above, and would therefore be understood to be inherently capable of producing the same result.
Regarding claim 3, the modified Felsen teaches the claimed invention substantially as claimed, as set forth above for claim 1. Reshef further teaches the thermal sensing detecting device is a thermal sight (col. 6, line 52, “thermal viewer”).
Regarding claim 4, the modified Felsen teaches the claimed invention substantially as claimed, as set forth above for claim 1. Reshef further teaches the target layer (intermediate layer 2, Figs. 1a-b) is a thermal film having a low emissivity (col. 6, lines 36-40, thin film with low emissivity coating). The examiner notes that emissivity (e) is related to reflectance (R) by the equation e=1-R. Reshef teaches that the reflectance of the thermal film is at least 0.7 in the thermal infrared region (col. 6, lines 38-40), which is understood to correspond to an emissivity 
Regarding claim 5, the modified Felsen teaches the claimed invention substantially as claimed, as set forth above for claim 1. Reshef further teaches the target layer (intermediate layer 2, Figs. 1a-b) is a thermal film (col. 6, lines 36-40, thin film with low emissivity coating) including at least one of a low emissivity film (col. 6, lines 36-40) and a passive film (see col. 4, lines 32-36, “passive”). The examiner notes that the thermal film of Reshef is also a no power film (col. 4, lines 32-33). (See note on claim interpretation in the rejection of claim 5 under 35 USC 112(b) above.)
Regarding claim 6, the modified Felsen teaches the claimed invention substantially as claimed, as set forth above for claim 1. With respect to Felsen’s second material (18, Fig. 1), the friction force of the gripping property of the second material (18) is understood to exert a gripping force on the target backer (30) to prevent movement of the cover (10) relative to the target backer (30), because the elastic cover body (12), which wraps from the front to the back of the target backer (30), is understood to hold the second material (18) in frictional, gripping contact with the front face of the target backer (30; col. 3, lines 1-19).
Regarding claim 7, the modified Felsen teaches the claimed invention substantially as claimed, as set forth above for claim 1. Felsen further teaches the second material (18, Figs. 1-2) comprises a non-stretching material (col. 3, lines 21-23, “a non-stretchable material”). Felsen does not explicitly teach that the non-stretching material is flexible fabric. However, Reshef further teaches a second material (rear layer 3, which carries front target layer 2, Figs. 1a-b; col. 6, lines 58-65) that is a flexible, non-stretching fabric material (high-density polyester net, col. 7, 
	Regarding claim 11, the modified Felsen teaches the claimed invention substantially as claimed, as set forth above for claim 1. Felsen further teaches the cover (10, Figs. 1-2) is a tubular sleeve (see Figs. 1-2, with tubular sides extending over sides 26 of target backer 30) comprising at least one open end (defined by peripheral edge 32, Fig. 2; col. 3, lines 5-8).
	Regarding claim 12, the modified Felsen teaches the claimed invention substantially as claimed, as set forth above for claim 1. Felsen further teaches the cover (10, Figs. 1-2) is configured to stretch over and conform to and fit snugly over any of a variety of target backers (30) having different sizes and configurations (col. 3, lines 10-13).
	Regarding claim 13, the modified Felsen teaches the claimed invention substantially as claimed, as set forth above for claim 1. Felsen further teaches an adjustment mechanism (gathering means 14, Fig. 1, comprising a draw string col. 3, lines 30-35) configured to selectively adjust one or more areas of the cover (10, i.e., by adjusting the draw string) to adjust the frictional forces at the interfaces between the surfaces of the cover (10) and all the covered surfaces of the target backer (30) to maintain the predetermined tautness of the target layer 
	Regarding claim 14, the modified Felsen teaches the claimed invention substantially as claimed, as set forth above for claim 13. (See note on claim interpretation in the rejection of claim 14 under 35 USC 112(b) above.) Felsen further teaches the adjustment mechanism (14, Fig. 1) is a drawstring (col. 3, lines 33-35, “draw string”), which also reads on a rope, string or cord; or elastic (col. 3, lines 33-35, “a heavy duty elongate elastic member”).
Regarding claim 15, Felsen discloses a cover (10, Figs. 1-2; col. 2, lines 61-67) for covering a target backer (30; see col. 1, lines 30-33, for dart boards or archery targets), comprising a target layer material (cover body 12 with target applique 20) having an adjustable opening (defined by peripheral edge 32, Fig. 2; col. 3, lines 5-8); and an adjustment mechanism (gathering means 14 being a draw string; col. 3, lines 30-35) operatively engaged with the adjustable opening (col. 3, lines 33-35) to selectively adjust one or more areas of the target layer material (12, 20) to adjust frictional forces at interfaces between surfaces of the cover (10) and all covered surfaces of the target backer (30) to maintain a predetermined tautness of the target layer material (12,20) fitted snugly over the target backer (30). This is understood to be an inherent result of tightening the draw string (14) to hold the cover (10) snugly on the target backer (30) as shown in Fig. 1. 
Felsen does not teach that the target layer material has emissivity and reflecting properties that are identifiable by a thermal sensing detecting device. However, Reshef teaches (Figs. 1a-5c) that it was known prior to Applicant’s invention to provide a thermal cover (target device 10; col. 5, lines 57-61) for covering a target backer (e.g., support frames 11, 13, 17, and 
Regarding claim 16, the modified Felsen teaches the claimed invention substantially as claimed, as set forth above for claim 15. The limitation “the predetermined tautness controls thermal identification of the target layer by the thermal sensing device” is understood to be an inherent result of the tautness of the target layer material, which is discussed above for claim 15, and does not appear to further limit the structure of the claimed thermal cover. The prior art teaches all of the claimed structural features of the cover, as discussed in detail above, and would therefore be understood to be inherently capable of producing the same result.
	Regarding claim 17, the modified Felsen teaches the claimed invention substantially as claimed, as set forth above for claim 15. Felsen further teaches the adjustment mechanism (14, Fig. 1) is a drawstring (col. 3, lines 33-35, “draw string”), which also reads on a rope, string or cord; or elastic (col. 3, lines 33-35, “a heavy duty elongate elastic member”).
claim 18, the modified Felsen teaches the claimed invention substantially as claimed, as set forth above for claim 15. Felsen further teaches the cover (10, Figs. 1-2) is configured to stretch over and conform to and fit snugly over any of a variety of target backers (30) having different sizes and configurations (col. 3, lines 10-13).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Felsen in view of Reshef, in further view of Davies (US Patent No. 5,186,468, hereinafter Davies).
Regarding claim 8, the modified Felsen teaches the claimed invention substantially as claimed, as set forth above for claim 1. Felsen does not teach the second material comprises nylon ripstop fabric. However, in the art of shooting targets, Davies teaches that nylon ripstop fabric (30, Figs. 3-4; col. 3, lines 1-3) was known prior to Applicant’s invention to be a suitable backing material for a target layer (10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Felsen by selecting nylon ripstop fabric as taught by Davies for the second material (18 of Felsen, which backs the target layer 20 of Felsen), since this involves the simple substitution of one known material for backing a target layer for another known material for backing a target layer, to yield predictable results.
Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Felsen in view of Reshef, in further view of Eastwood (US Patent Pub. 2017/0058452, hereinafter Eastwood).
Regarding claim 9, the modified Felsen teaches the claimed invention substantially as claimed, as set forth above for claim 1. Felsen further teaches the third material (cover body 12, Figs. 1-2) comprises an elastic material (col. 3, lines 15-19, “stretchable material”; also see col. 
Regarding claim 10, the modified Felsen teaches the claimed invention substantially as claimed, as set forth above for claim 1. Felsen further teaches the third material (cover body 12, Figs. 1-2) comprises a stretch material (col. 3, lines 15-19, “stretchable material”; also see col. 4, lines 12-14, “stretchable material such as elasticized canvas material”). Felsen does not explicitly teach the stretch material is four way stretch. However, in the art of elastic covers, Eastwood teaches that it is advantageous to select a four way stretch material (para. 0006, “four-way stretchable fabric”), in order to achieve a form fit on the item to be covered. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Felsen by selecting as the third material (of elastic cover body 12 of Felsen) a four-way stretch material as taught by Eastwood, in order to ensure a form fit of the cover on the target backer. 
claim 19, Felsen discloses a cover (10, Figs. 1-2; col. 2, lines 61-67) for covering a target backer (30; see col. 1, lines 30-33, for dart boards or archery targets), comprising: a first material (target applique 20) comprising a target layer (20); a second material (front panel member 18) comprising a first friction material (col. 3, lines 20-24, a non-stretchable material such as plastic) that is understood to exhibit at least some degree of gripping properties (when applied to the target backer 30 by the elastic cover body 12) and tear resistant properties (at least sufficient to withstand penetration by projectiles, during use) as broadly claimed, wherein the second material (18) comprises a non-stretching material (col. 3, lines 21-23, “non-stretchable”); a third material (cover body 12) comprising a second friction material (col. 3, lines 15-19, “a stretchable material”; also see col. 4, lines 12-13, “a stretchable material such as elasticized canvas material”) that exhibits a shape memory property (interpreted in view of Applicant’s disclosure to mean that the third material is elastic) and comprises a stretch material (col. 3, lines 15-19); wherein the second material (18) connects to the first material (20; col. 3, lines 24-27) and the third material (12, as shown in Fig. 1) to form the cover (10) that is configured for covering a portion of at least one surface of the target backer (30; col. 3, lines 1-5) to maintain a predetermined tautness (understood to be predetermined by sizing the cover 10 to fit the backer 30 via the elastic cover body 12, as shown in Figs. 1-2; col. 3, lines 10-13; also see col. 4, lines 14-17) of the target layer (20) that results from frictional forces at interfaces between surfaces of the cover (10) and all covered surfaces of the target backer (30), due to the elasticity of the cover body (12), to prevent movement of the cover (10) relative to the target backer (30). The examiner notes that the term “friction material” does not meaningfully limit the second and third materials, since the 
Felsen does not teach that the target layer is a thermal film having a low emissivity of approximately 25% or less in a thermal infrared wavelength range that is identifiable by a thermal sensing detecting device; Felsen does not explicitly teach that the non-stretching second material is flexible fabric; and Felsen does not explicitly teach that the stretchable third material is four way stretch material.
However, with respect to the thermal film, Reshef teaches (Figs. 1a-5c) that it was known prior to Applicant’s invention to provide a thermal cover (target device 10; col. 5, lines 57-61) for covering a target backer (e.g., support frames 11, 13, 17, and 20, Figs. 3a-5c) with a first material (intermediate layer 2, Figs. 1a-b) comprising a target layer (2) having emissivity and reflecting properties (col. 6, lines 36-40, via a “low emissivity coating, having heat reflectance of at least 0.7 in the thermal infrared region”) which are identifiable by a thermal sensor detecting device (col. 6, lines 45-55, “a thermal viewer”), wherein the target layer (2) is a thermal film having a low emissivity (col. 6, lines 36-40, thin film with low emissivity coating). As noted above, emissivity (e) is related to reflectance (R) by the equation e=1-R. Reshef teaches that the reflectance of the thermal film is at least 0.7 in the thermal infrared region (col. 6, lines 
With respect to the flexible fabric of the second material, Reshef further teaches a second material (rear layer 3, which carries front target layer 2, Figs. 1a-b; col. 6, lines 58-65) that is a flexible, non-stretching fabric material (high-density polyester net, col. 7, line 48-col. 8, line 10). Reshef teaches that the use of flexible fabric material is advantageous because it permits the cover to be folded or rolled up into a compact configuration for storage (col. 4, lines 10-13; col. 4, lines 50-53). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Felsen by selecting a flexible fabric material, as suggested by Reshef, for the second, non-stretching material, so that the cover can be conveniently folded or rolled up for compact storage.
With respect to the four-way stretch of the third material, Eastwood teaches that it is known in the art of elastic covers to select a four way stretch material (para. 0006, “four-way 
The limitation “the predetermined tautness controls thermal identification of the target layer by the thermal sensing device” is understood to be an inherent result of the tautness of the target layer and does not appear to further limit the structure of the claimed thermal cover. The prior art teaches all of the claimed structural features of the cover, as discussed in detail above, and would therefore be understood to be inherently capable of producing the same result.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Felsen in view of Reshef and Eastwood, in further view of Onweller et al. (US Patent No. 8,872,722, hereinafter Onweller).
Regarding claim 20, the modified Felsen teaches the claimed invention substantially as claimed, as set forth above for claim 19. As noted above in the rejection of claim 20 under 35 USC 112(b), the limitation “the thermal film has been stretched” is interpreted in view of Applicant’s disclosure to mean that the cover is configured to be stretched. Felsen’s stretchable cover (10, Figs. 1-2, with stretchable cover body 12) is understood to be stretched under a tension force to maintain the predetermined tautness of the target layer (i.e., by stretching the cover body 12 over the target backer 30) when the cover (10) is applied to the target backer (30). Felsen is silent with respect to the range of tension force under which the cover is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tama Shade Net (non-patent literature) describes in greater detail the material suggested by Reshef (col. 7, line 48-col. 8, line 10) for the second material of the thermal cover.
Unverzagt (US Patent No. 4,773,653) discloses a cover sleeve for a target with an opening at either a back side (Fig. 4) or a bottom end (Fig. 1).
Parsley (US Patent No. 6,767,015) discloses a thermal cover (10) for a target backer (300) in the shape of a human torso.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 17, 2022/